Title: To James Madison from John Smith, 24 January 1814
From: Smith, John
To: Madison, James


        
          Sir
          New York 24th. Jan. 1814
        
        The operation which the law laying an embargo and the instructions given to Collectors under that authority will operate so hard on a large portion of the inhabitants of long island that I have taken the liberty, in consiquence of their earnest importunities, to suggest for your consideration whether a relaxation cannot with propriety be made in favor of these people, that will permit them to carry on their accustomed entercourse with the City of New York; and at the same time not subject the Government to the charge of parshality. Under the present regulation it is certain that there is a greater opening for an elicit intercourse with the enemy through long island sound than there would be under a proper regulation of the coasting vessels on the Southside of the Island, and it is a fact well known that whilst there has been an almost uninterupted traffick kept up with the british, since the declaration of War, through long Island sound there has not been an instance where there was good reason to believe that any thing of the kind had taken place by the coasters on the southside of the Island; whose employment has been almost wholly confined to the carrying of cordwood to the City of New York. I have written to Doctor Sage and requested him to make you more fully acquainted with the application his constituents are about to make. I must not conclude without assuring you that it is not my intention to ask any indulganc[e] from the Government that it cannot consistently grant, for I am aware of the difficulty the executive must have in making regulations on this Subject. I have the honor to be with much respect yours
        
          John Smith
        
      